DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a network routing method comprising: receiving a plurality of Internet Protocol (IP) addresses at a computing device from a plurality of components of a Multiprotocol Label Switching (MPLS) network, a subset of the plurality of IP addresses being unmapped to a segment identifier (SID) for routing communication packets in the MPLS network; analyzing the subset of the plurality of IP addresses to identify a router identifier (RID) IP address within the subset of the plurality of network IP addresses, the RID IP address corresponding to a node of the MPLS network that may be included in a Label-Switched Path (LSP) of the MPLS network; generating a unique SID for the RID IP address; and announcing, through a signaling protocol, the unique SID and the RID IP address as a matched pair for segment routing in the MPLS network, wherein analyzing the subset of the plurality of IP addresses to identify the RID IP address comprises: comparing a mask length of each of the plurality of IP addresses to a known mask length of RID IP addresses, and the unique SID is generated if the mask length is equal to the known mask length.

In regard amended claim 6, prior arts of record do not teach or disclose a network routing method comprising: receiving, at a computing device communicatively coupled to the telecommunications network, network information including an Internet Protocol (IP) address for a first node of the telecommunications network, wherein the network information further includes a plurality of IP addresses within the telecommunications network including the IP address for the first node; analyzing, using the computing device, the plurality of IP addresses to identify a router identifier (RID) IP address within the plurality of IP addresses, the RID IP address corresponding to a node of the telecommunications network; automatically generating, using the computing device, a unique segment identifier (SID) for the first node when the first node is not otherwise assigned a SID for use in segment routing of packets to the first node from other nodes of the telecommunications network; and announcing, by the computing device and through a signaling protocol, the IP address with the unique SID of the first node to at least one second node of the telecommunications network, wherein analyzing the subset of the plurality of IP addresses to identify the RID IP address comprises: comparing a mask length of each of the plurality of IP addresses to a known mask length of RID IP addresses, and  the unique SID is generated if the mask length is equal to the known mask length.

In regard amended claim 13, the prior arts of record do not teach or disclose a system for facilitating routing within a telecommunications network, the system comprising: a computing device communicatively couple to the telecommunications network, the computing device configured to: receiving network information including an Internet Protocol (IP) address for a first node of the telecommunications network, wherein the network information further includes a plurality of IP addresses within the telecommunications network including the IP 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 02/26/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476